MEMORANDUM DECISION
                                                                              FILED
      Pursuant to Ind. Appellate Rule 65(D),
      this Memorandum Decision shall not be                              Aug 03 2016, 8:33 am

      regarded as precedent or cited before any                               CLERK
                                                                          Indiana Supreme Court
      court except for the purpose of establishing                           Court of Appeals
                                                                               and Tax Court
      the defense of res judicata, collateral
      estoppel, or the law of the case.


      APPELLANT PRO SE                                         ATTORNEYS FOR APPELLEE
      Lynn K.C. Sines                                          Gregory F. Zoeller
      New Castle, Indiana                                      Attorney General of Indiana
                                                               Justin F. Roebel
                                                               Deputy Attorney General
                                                               Indianapolis, Indiana


                                                 IN THE
          COURT OF APPEALS OF INDIANA

      Lynn K.C. Sines,                                         August 3, 2016
      Appellant-Defendant,                                     Court of Appeals Case No.
                                                               91A05-1603-CR-544
              v.                                               Appeal from the White Superior
                                                               Court
      State of Indiana,                                        The Honorable Robert B. Mrzlack,
      Appellee-Plaintiff.                                      Judge
                                                               Trial Court Cause No.
                                                               91D01-1201-FB-5



      Mathias, Judge.


[1]   Lynn K.C. Sines (“Sines”) filed in White Superior Court a motion to modify his

      ten-year sentence. The trial court denied the motion, and Sines appeals.


      Court of Appeals of Indiana | Memorandum Decision 91A05-1603-CR-544 | August 3, 2016        Page 1 of 4
      Concluding that Sines is not entitled to a sentence modification under Indiana

      Code section 35-38-1-17, we affirm.

                                    Facts and Procedural History

[2]   On March 29, 2012, Sines pleaded guilty in White Superior Court to Class B

      felony sexual misconduct with a minor. Pursuant to the terms in his plea

      agreement, he was ordered to serve a ten-year sentence.


[3]   Sines has since filed eleven motions to modify his sentence and/or placement:

      eight in 2012, one in 2013, one in 2014, and the motion at issue in this appeal,

      which was filed on February 22, 2016. In the 2016 motion, Sines argued that

      the trial court should modify his sentence by suspending the remainder of his

      sentence to home detention and probation.


[4]   The trial court summarily denied Sines’ motion and entered the following

      order:


               The Court has reviewed the proceedings in this cause and has
               considered said motion. The Defendant was sentenced pursuant
               to a plea agreement. The Court will not modify the Defendant’s
               request for a modification of sentence without the State joining in
               his request.


      Appellant’s App. p. 24. Sines now appeals.


                                        Discussion and Decision

      The motion for modification of sentence was governed by Indiana Code

      Section 35-38-1-17. We review a trial court’s ruling on a motion to modify for

      Court of Appeals of Indiana | Memorandum Decision 91A05-1603-CR-544 | August 3, 2016   Page 2 of 4
      an abuse of discretion. Carr v. State, 33 N.E.3d 358, 358 (Ind. Ct. App. 2015),

      trans. denied. An abuse of discretion occurs if the trial court’s ruling is clearly

      against the logic and effect of the facts and circumstances. Id. at 359.


[5]   Indiana Code section 35-38-1-17 allows a convicted person to request a

      reduction or suspension of his sentence.1 Specifically, after a convicted person

      begins serving his sentence and


               the court obtains a report from the department of correction
               concerning the convicted person’s conduct while imprisoned; the
               court may reduce or suspend the sentence and impose a sentence
               that the court was authorized to impose at the time of sentencing.
               The court must incorporate its reasons in the record.


      I.C. 35-38-1-17(e).


[6]   However, the court “may deny a request to suspend or reduce a sentence under

      this section without making written findings and conclusions.” I.C. 35-38-1-

      17(h). Finally,

               A convicted person who is not a violent criminal may file a
               petition for sentence modification under this section:




      1
        Under the statute, are separate provisions for violent versus non-violent criminals. Persons convicted of
      Class A or B felony sexual misconduct with a minor are treated as violent criminals under section 35-38-1-17,
      if the conviction is the result of an offense described in Indiana Code section 35-42-4-9(a)(2) or section 35-42-
      4-9(b)(2). In his brief, Sines states he was convicted of the offense described in Indiana Code section 35-42-4-
      9(a)(1); therefore, he is not classified as a violent offender under section 35-38-1-17. The record does not
      establish whether Sines was convicted of the offense described in subsection (a)(1) or (a)(2) of the sexual
      misconduct with a minor statute. However, the State does not challenge Sines’s claim. Therefore, we will
      consider Sines a non-violent criminal as that classification is applied in section 35-38-1-17.

      Court of Appeals of Indiana | Memorandum Decision 91A05-1603-CR-544 | August 3, 2016                 Page 3 of 4
                       (1) not more than one (1) time in any three hundred sixty-
                       five (365) day period; and

                       (2) a maximum of two (2) times during any consecutive
                       period of incarceration;

              without the consent of the prosecuting attorney.


      I.C. 35-38-1-17(j).


[7]   The motion for sentence modification at issue in this appeal is Sines’s eleventh

      attempt to modify his sentence, and he did not obtain the consent of the

      prosecuting attorney. His motion exceeds the number of filings that he is

      permitted under section 35-38-1-17(j) without the consent of the prosecuting

      attorney. See e.g. Vasquez v. State, 37 N.E.3d 962, 964 (Ind. Ct. App. 2015). For

      this reason, the trial court properly denied Sines’s motion to modify his

      sentence.

[8]   Affirmed.


      Vaidik, C.J., and Barnes, J., concur.




      Court of Appeals of Indiana | Memorandum Decision 91A05-1603-CR-544 | August 3, 2016   Page 4 of 4